UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 Melvin Crosby Bey,

         Petitioner,
                v.                                         Civil Action No. 08-311 (HHK)
 Edward F. Reilly, Jr. et al.,

         Respondents.



                                   MEMORANDUM ORDER

       This pro se petition for a writ of habeas corpus was filed in February 2008 by the

petitioner, Melvin Crosby Bey, who was incarcerated at the time and proceeding in forma

pauperis (“IFP”). The Court takes judicial notice of a new application to proceed IFP filed in this

Court by Crosby Bey on December 31, 2008, which states under penalty of perjury that Crosby

Bey was released from prison on November 14, 2008. The IFP application is accompanied by a

pro se complaint that discloses plaintiff’s address in the community. Release from confinement is

the only relief that may be realized from the grant of a petition for a writ of habeas corpus. Thus,

Crosby Bey’s release from prison renders this habeas petition moot and divests this Court of

jurisdiction over it. Conyers v. Reagan, 765 F.2d 1124, 1127 (“[A] federal court may not ‘give

opinions upon moot questions or abstract propositions, or ... declare principles or rules of law

which cannot affect the matter in issue in the case before it.’”) (quoting Mills v. Green, 159 U.S.

651, 653 (1895)). Accordingly, because this habeas petition has been rendered moot by Crosby

Bey’s release from prison, it is hereby
       ORDERED that the petition in this case be, and hereby is, DISMISSED for want of

jurisdiction. The Clerk is directed to CLOSE this case.

       This is a final, appealable order. See Fed. R. App. P. 4.


                                                             /s/
                                                     Henry H. Kennedy, Jr.
DATE: February 4, 2009                               United States District Judge




                                               -2-